  Case: 1:20-cv-00388-SO Doc #: 8 Filed: 05/27/20 1 of 2. PageID #: 36




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



EDWARD TAYLOR, Pro Se,                         )      Case No.: 1:20 CV 388
                                               )
       Petitioner                              )
                                               )
         v.                                    )      JUDGE SOLOMON OLIVER, JR.
                                               )
WARDEN KIETH FOLEY,                            )
                                               )
       Respondent                              )      ORDER




       On February 17, 2020, Pro Se Petitioner Edward Taylor (“Petitioner” or “Taylor”) filed a

Petition for Writ of Habeas Corpus (“Petition”), pursuant to 28 U.S.C. § 2254. (ECF No. 1.) Therein,

Petitioner indicated that he has a pending appeal in the state court regarding the judgment that he is

now challenging in his Petition before this court. (Id. at PageID #14, ECF No. 1.) Thereafter, on

March 23, 2020, Petitioner filed a Motion for Stay and Abeyance (ECF No. 5), seeking an order

staying his Petition to allow him to exhaust issues that have not been exhausted in state court. (ECF

No. 5.) On March 25, 2020, Respondent Warden Kieth Foley filed his Response, which, in pertinent

part, indicates that he does not oppose Petitioner’s Motion for Stay and Abeyance. (See ECF No. 6.)

       This court referred the case to Magistrate Judge Kathleen B. Burke (the “Magistrate Judge”

or “Judge Burke”), pursuant to Local Rule 72.2, for preparation of a Report and Recommendation

(“R & R”). (ECF No. 3.) On March 26, 2020, Judge Burke issued an Interim R & R recommending
  Case: 1:20-cv-00388-SO Doc #: 8 Filed: 05/27/20 2 of 2. PageID #: 37



the court grant Taylor’s Motion for Stay and Abeyance (ECF No. 5) on the condition that he file a

motion to reinstate or dismiss his Petition in this court within thirty (30) days after exhausting his

state court remedies. (Interim R & R at PageID #34, ECF No. 7.)

       As of the date of this Order, no Objections to Judge Burke’s Interim R & R have been filed.

Accordingly, this matter is ripe for review.

       The court finds, after careful de novo review of the Interim R & R and all other relevant

documents in the record, that the Magistrate Judge’s recommendation is fully supported by the

record and controlling case law. Accordingly, the court adopts as its own Judge Burke’s Interim

Report and Recommendation (ECF No. 7). Thus, the court hereby grants Taylor’s Motion for Stay

and Abeyance (ECF No. 5), conditioned on his filing a motion to reinstate or dismiss his Petition in

this court within thirty (30) days after exhausting his state court remedies.

       IT IS SO ORDERED.


                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


May 27, 2020




                                                 -2-
